Citation Nr: 9915546	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled Americana Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
April 1947. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO) denying the appellant entitlement to 
service connection for the cause of the veteran's death as 
well as basic eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code.

In August 1998, a video conference hearing was held with the 
appellant and the veteran's daughter in Huntington, West 
Virginia, before the undersigned member of the Board sitting 
in Washington, D. C.  A transcript of that hearing has been 
associated with the veteran's claims file.  

In November 1998, this case was remanded to the RO for 
further development consistent with the holding of the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (hereinafter 
Court) in Hilkert v. West, 1 Vet. App. 284 (1998).  The Court 
found in that decision that, in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation, 38 C.F.R. § 3.311 requires the Under Secretary for 
Benefits and, in effect, because medical expertise is 
required, the Under Secretary of Health, to specifically 
articulate his or her consideration of all the factors listed 
at 38 C.F.R. § 3.311(e).  

While this case was in remand status, the Court granted the 
Secretary's motion for en banc review of Hilkert and, in 
Hilkert v. West, 12 Vet. App. 145, 150 (1999) (en banc) 
withdrew its earlier opinion.  In so doing, the Court held, 
contrary to it's earlier opinion, that a discussion by the 
Under Secretary for Benefits of all the factors under 
38 C.F.R. § 3.311(e) is not required if the Under Secretary 
for Benefits recommends that there is "no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service" as authorized under 38 C.F.R. 
§ 3.311(c)(1)(ii).  

In light of that decision, the claims folder was returned to 
the Board in April 1999 without action by the RO.  

The appellant has raised the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), claiming 
that VA unreasonably delayed her husband's radiation and 
chemotherapy following cancer surgery.  This claim has not 
been adjudicated and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in October 1996 as a result of cancer of 
the rectum/colon with metastasis to both lungs.  

3.  At the time of death, service connection was in effect 
for chronic deformans arthritis, rated as 50 percent 
disabling.  

4.  The veteran participated in Operation CROSSROADS and was 
exposed to a probable dose of ionizing radiation equal to 
0.56 (upper bound of 1.5) rem gamma with internal exposure 
less than 0.150 rem.  

5.  The VA Chief Public Health and Environmental Hazards 
officer has opined that it was unlikely that the veteran's 
rectal cancer can be attributed to ionizing radiation in 
service.  

6.  The VA Under Secretary for Benefits has recommended that 
there is "no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service."

7.  Rectal/colon cancer was not manifested in service or 
within the first post service year and there is no evidence 
that it is otherwise attributable to the veteran's service, 
to include exposure therein to ionizing radiation.  

8.  At the time of death, the veteran did not have a 
permanent and total service-connected disability. 


CONCLUSIONS OF LAW

1.  Rectal/colon cancer was not incurred in service, 
aggravated by service, or manifested to a degree of 
10 percent within one year from service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1998).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312 (1998).

3.  The required conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented claims which are 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  We are also satisfied with regard to these claims, 
that all relevant facts have been properly developed and that 
the clinical data on file are sufficient for the Board to 
render a fair and equitable determination on the matter at 
hand.  The Board, accordingly, finds that the duty to assist 
the appellant mandated by 38 U.S.C.A. § 5107 has been 
satisfied.  

I.  Service Connection for the Cause of the Veteran's Death

The veteran died on October [redacted] 1996.  The immediate cause of 
death, as noted on his death certificate, was cancer of the 
colon with metastasis to both lungs.  The interval between 
the onset of carcinoma and death was three years.  At the 
time of his death, service connection was in effect for 
chronic deformans arthritis evaluated as 50 percent disabling 
since January 1949.  

The veteran's service medical records are negative for 
colon/rectal cancer.  During service, the veteran served 
aboard the U.S.S. Ingraham and participated in Operations 
CROSSROADS.  

Post service medical records show that the veteran was 
hospitalized at a VA medical center in August 1993 with a 41/2 
month history of bowel problems.  A sigmoidoscopy with rectal 
biopsy revealed well-differentiated adenocarcinoma.  It was 
found that the tumor mass extended through the anterior wall 
of the rectum and was partially fixed to the right ureter and 
posterior wall of the bladder.  The veteran underwent 
radiation and chemotherapy over the next three years.  
Eventually, he developed metastasis to both lungs and lymph 
nodes, which led to his death in October 1996.  The terminal 
hospital report reflects that the final diagnoses were 
metastatic adenocarcinoma (rectal), to both lungs, severe 
cachexia due to malignancy, chronic obstructive pulmonary 
disease/emphysema, and severe hypoxia due to pulmonary 
metastasis.  

Research by the Defense Nuclear Agency (DNA) in July 1996 
confirmed the veteran's presence at Operation CROSSROADS in 
1946.  He served aboard the U.S.S. Ingraham and the U.S.S. 
Barton.  The U.S.S. Ingraham observed from a position of 
about 20 miles SHOT ABLE (July 1, 1946) and SHOT BAKER 
(July 25, 1946).  Immediately following SHOT ABLE, the 
veteran's ship took radiological and oceanographic readings 
about 70 miles from Bikini Atoll and then entered the lagoon 
at Bikini Atoll and anchored for approximately six days.  The 
U.S.S. Ingraham conducted further radiological and 
oceanographic surveys following SHOT BAKER in waters 
contiguous to Bikini Atoll.  On August 10, 1946, the U.S.S. 
Ingraham departed Bikini for Pearl Harbor arriving there on 
August 15, 1946.  The DNA was provided a copy of the 
veteran's claimed history of exposure to ionizing radiation 
for verification purposes.  In July 1996, the DNA reported 
that a careful search of dosimetry data had revealed no 
record of radiation exposure for the veteran.  They further 
reported that a scientific dose reconstruction indicates that 
the veteran would have received a probable dose of 0.568 rem 
gamma (upper bound of 1.5 rem gamma) and virtually no 
potential for exposure to neutron radiation resulting from 
his participation in Operation CROSSROADS.  They further 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem (50 years) committed dose equivalent to 
the bone with a corresponding committed dose to the rectum 
also less than 0.150 rem. 

In September 1996, the VA Director of Compensation and 
Pension Service, citing the DNA report, requested an opinion 
from the VA Under Secretary for Health as to whether it was 
likely, unlikely, or at least as likely as not, that the 
veteran's adenocarcinoma of the rectum with metastasis to the 
left supraclavicular lymph node and lung was the result of 
the veteran's exposure to ionizing radiation in service.  In 
response, the Under Secretary for Health, through the Chief 
Public Health and Environmental Hazards officer, noted that a 
statistically significant increased risk for rectal cancer 
had been found only after extremely high radiation therapy 
doses (e.g. thousands of rads) and opined that it was 
unlikely that the veteran's rectal cancer could be attributed 
to ionizing radiation in service.  The RO was informed, in an 
advisory opinion in October 1996 by the Director of 
Compensation and Pension Services, of this opinion.  It was 
further indicated that, in light of this opinion and 
following a review of the evidence in its entirety, it had 
been concluded that there is "no reasonable possibility that 
the veteran's disabilities were the result of such 
exposure." 

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  First, there are 15 
types of cancer which are presumptively service connected 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Even 
though the veteran here was a participant in a radiation-risk 
activity, rectal/colon cancer is not one of the listed 
diseases entitled to presumptive service connection.  Thus, 
the veteran's rectal/colon cancer is deemed not to be related 
to exposure to radiation under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

Although colon cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(i)(x), the VA Chief of Public Health has 
advised that it is unlikely that the veteran's rectal/colon 
cancer can be attributed to exposure to ionizing radiation in 
service.  There is no medical evidence of record which shows 
a causal connection between the veteran's rectal/colon cancer 
and his inservice exposure to ionizing radiation.  And the 
Under Secretary for Benefits has recommended that there is no 
reasonable possibility that the veteran's cancer was the 
result of radiation exposure.  

Based upon the foregoing, the Board finds that, by a 
preponderance of the evidence, that the veteran's 
rectal/colon cancer was not caused by his exposure to 
ionizing radiation and, accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.  Here, we note that, while 
the veteran's daughter has testified that a couple of doctors 
have told her that the veteran's cancer of the colon 
"probably did come from the bomb" and that physicians have 
also told her that the veteran's service medical records 
suggest the presence of cancer in service, she has further 
testified that "these doctors are not going to write 
anything down."  The Court has held that a layman's account, 
filtered through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and unreliable to 
constitute competent medical evidence.  See Dean v. Brown, 
8 Vet. App. 449 (1995).  

The appellant has also asserted that the veteran's death may 
be related to arsenic, bismuth, or Mapharsen he was given in 
service.  Service medical records show he received bismuth 
and Mapharsen (an "arsenical") in 1943 for syphilis.  No 
competent evidence is offered linking these to colorectal 
cancer.  In addition, the appellant testified that the 
veteran had a lump on his hip when he returned from service, 
and that this may have been cancer.  However, cancer in the 
hip area is not reported in the medical records, and there is 
no medical evidence pertaining to such a lump.  These 
unsubstantiated contentions do not provide a basis for a 
grant of service connection for the cause of the veteran's 
death.

Certain diseases, including colon/rectal cancer, have been 
designated as chronic and, absent affirmative evidence to 
other contrary, will be presumed service connected when 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no evidence that the veteran's 
colon/rectal cancer, which resulted in his death, was present 
until many years after the veteran's separation from service.  
The first indication of rectal/colon cancer was more than 
four decades after service and thus too remote in time 
therefrom to attribute to service, either on a direct or 
presumptive basis.  

Nonetheless, the appellant is entitled to service connection 
for the cause of the veteran's death if she can establish 
that a disability incurred or aggravated by service, as 
defined by the general laws and regulations governing VA 
compensation entitlement, either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  See also Combee v. 
Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  

At the time of the veteran's death, service connection was in 
effect for "arthritis deformans, chronic, progressive, 
feet."  This disability was rated 50 percent disabling and 
had been rated at that level since 1949.  The medical records 
in the years during which he was being treated for his 
colorectal cancer make no mention of significantly disabling 
arthritis, and do not suggest that this disease contributed 
to the veteran's death.  Moreover, this was a condition 
affecting musculoskeletal functions rather than vital organs 
and would not generally be held to have contributed to death.  
See 38 C.F.R. § 3.312(c)(2).  Accordingly, there is no basis 
for a finding that a service-connected disability was a 
contributory cause of death.

The evidence does not appear to suggest that the veteran 
would have been entitled to a total disability rating for 
compensation purposes for ten or more years immediately 
preceding his death, such as to entitle the appellant to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  See Green v. Brown, 10 Vet. App. 111 (1997).  He had 
filed claims for an increase and for service connection for 
Buerger's disease (thromboangiitis obliterans, Dorland's 
Illustrated Medical Dictionary 454 (25th ed. 1974)) in 
September 1992 and February 1994.  These were denied on the 
basis that there was no sign of Buerger's disease until many 
years after service, and the then-current medical evidence 
did not show significant impairment attributable to the 
service-connected arthritis.

As there is no basis upon which to grant the benefit sought, 
the claim for entitlement to service connection for the cause 
of the veteran's death must be denied.  

II.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
the appellant has not shown that the cause of the veteran's 
death was service-connected.  Accordingly, the Board finds 
that the appellant has not met the conditions for eligibility 
for dependents' educational assistance under Chapter 35, 
Title 38, United States Code.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is of proximate 
balance such as to warrant its application.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code is denied. 



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

